Exhibit 10.1

 

EXECUTION VERSION

 

SHARE PURCHASE AGREEMENT

 

 

concerning Dako A/S

CVR no. 30281829

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

1

DEFINITIONS, INTERPRETATION AND ENTIRE AGREEMENT

4

2

PURPOSE AND BACKGROUND

11

3

CONCLUSION OF AGREEMENT

11

4

SALE AND PURCHASE OF SHARES

12

5

PURCHASE PRICE

12

6

OPERATIONS UNTIL CLOSING

12

7

COOPERATION COVENANTS

14

8

CLOSING CONDITIONS

16

9

TERMINATION

16

10

CLOSING MECHANICS

16

11

ACTIONS AFTER CLOSING; PURCHASE PRICE ADJUSTMENT

19

12

WARRANTIES AND ACKNOWLEDGEMENTS

21

13

SELLER’S LIABILITY, LIMITATIONS AND CLAIMS PROCEDURE

23

14

CONFIDENTIALITY AND PUBLICATION

25

15

GOVERNING LAW AND DISPUTES

25

16

OTHER PROVISIONS

26

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a):

 

Accounting Principles

 

 

 

Schedule 1.1(b):

 

Annual Report and Management Accounts

 

 

 

Schedule 1.1(c):

 

List of individuals in the Group with Seller’s Knowledge

 

 

 

Schedule 1.1(d)

 

Closing Memorandum

 

 

 

Schedule 1.1(e):

 

List of Subsidiaries

 

 

 

Schedule 1.1(f):

 

Escrow Agreement

 

 

 

Schedule 1.1(g):

 

Funds Flow Memorandum

 

 

 

Schedule 3.1(a):

 

Seller’s signing documents

 

 

 

Schedule 3.1(b):

 

Seller’s approval of the Agreement

 

 

 

Schedule 3.2(a):

 

Buyer’s signing documents

 

 

 

Schedule 3.2(b):

 

Buyer’s approval of the Agreement

 

 

 

Schedule 3.2(d):

 

Agilent Technologies, Inc.’s signing documents

 

 

 

Schedule 3.2(e):

 

Agilent Technologies, Inc.’s approval of the Agreement

 

 

 

Schedule 5.1(b):

 

Principles for calculation of Final Net Debt

 

 

 

Schedule 5.2:

 

Principles for calculation of Final Working Capital

 

 

 

Schedule 8.1(a):

 

List of required regulatory filings, consents and waiting periods

 

 

 

Schedule 10:

 

Currency Conversion Costs

 

 

 

Schedule 12.1:

 

Seller’s Warranties

 

 

 

Schedule 12.4:

 

Due Diligence Information (CD Rom of the Data Room)

 

 

 

Schedule 14.2:

 

Press releases

 

 

 

Schedule 16.1:

 

Addresses

 

--------------------------------------------------------------------------------


 

This

 

 

SHARE PURCHASE AGREEMENT

 

 

was concluded on 16 May 2012 between

 

Delphi S.à r.l.

R.C.S. Luxembourg B 126766

23, Rue Aldringen

L-Luxembourg 1118

Grand Duchy of Luxembourg

(the “Seller”)

 

and

 

Agilent Technologies Europe B.V.

KvK. No. 34115799

Groenelaan 5,

NL-1186 AA Amstelveen,

The Netherlands

(the “Buyer”)

 

and

 

Agilent Technologies, Inc.

5301 Stevens Creek Boulevard,

Santa Clara, CA 95051,

USA

(the “Guarantor”)

 

concerning all of the issued and outstanding shares in Dako A/S (the “Company”).

 

WHEREAS, on the date hereof Seller has the power to cause and direct the
transfer of the Shares and desires to sell the Shares to Buyer, and Buyer
desires to purchase the Shares from Seller, upon the terms and subject to the
conditions hereinafter set forth:

 

1                                         DEFINITIONS, INTERPRETATION AND ENTIRE
AGREEMENT

 

1.1                                 In the Agreement, the following words and
expressions have the meanings stated below, unless the context requires
otherwise. Words and expressions defined in Schedule 12.1 shall have the same
meanings where such capitalised defined terms appear in the main body of this
Agreement.

 

Accounting Principles

 

the Company’s accounting principles, policies, practices, procedures, estimates
and assessments as described in Schedule 1.1(a).

 

 

 

Accounts Date

 

31 December 2011.

 

 

 

Adjustment Amount

 

the difference between the Preliminary Purchase Price and the Purchase Price;
see clause 11.2.

 

 

 

Affiliate

 

with respect to any Person, any other Person directly or indirectly controlling,
controlled by or under common control with such Person;

 

--------------------------------------------------------------------------------


 

 

 

provided that neither the Company nor any Subsidiary shall be considered an
Affiliate of Seller. For the purposes of this definition “control” when used in
respect of any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

 

 

 

Agreement

 

this agreement, including all Schedules and Appendices hereto which are hereby
incorporated by reference herein.

 

 

 

Annual Report

 

the Company’s consolidated and audited annual report as of the Accounts Date,
see Schedule 1.1(b)

 

 

 

Base Working Capital

 

DKK 500,000,000.

 

 

 

Basket

 

as stated in clause 13.4.2(b).

 

 

 

Breach

 

any misrepresentation, breach of warranty or failure to fulfil any obligation
under the Agreement.

 

 

 

Business Day

 

any day other than a Saturday or Sunday on which banks are generally open for
business and not required or authorized by law to be closed in Copenhagen,
Denmark, London, United Kingdom, Singapore or New York, United States of America
(disregarding banking business being conducted exclusively through the
Internet).

 

 

 

Cap

 

as stated in clause 13.4.3.

 

 

 

Claim

 

any claim for Loss raised by a Party against the other Party based on an alleged
Breach.

 

 

 

Closing

 

the Parties’ fulfilment of the obligations described in clause 10.

 

 

 

Closing Date

 

the date on which Closing takes place; see clause 10.1.

 

 

 

Closing Memorandum

 

minutes substantially in the agreed terms set out in Schedule 1.1(d) to be
finalised between the Parties prior to closing of the meeting at which Closing
takes place.

 

 

 

Company

 

Dako A/S, CVR no. 30281829, a limited liability company incorporated and
registered in accordance with Danish legislation with a nominal share capital of
DKK 104,990,874 divided into DKK 89,577,586 class A-shares and DKK 15,413,288
class B-shares.

 

 

 

Corporate Documents

 

the charter and other documents by which any Person (other than an individual)
establishes its legal existence or which govern its internal affairs, including
its articles of incorporation or association and/or its by-laws.

 

 

 

Currency Conversion Costs

 

as determined and calculated in accordance with Schedule 10.

 

 

 

Cut-Off Date

 

as stated in clause 9.1(a).

 

 

 

Data Room

 

the virtual data room established in connection with the transactions

 

--------------------------------------------------------------------------------


 

 

 

contemplated by this Agreement and maintained by Merrill Datasite under the
project name Project Highlight, an electronic copy (on DVD-ROM) of which has
been provided to the Buyer on the Signing Date, and is included in this
Agreement in Schedule 12.4, together with a certificate from Merrill Datasite
that the DVD-ROM is an accurate and complete copy of the Project Highlight data
site as at 11:59pm CET on 13 May 2012.

 

 

 

De Minimis Threshold

 

as stated in clause 13.4.2(a).

 

 

 

Disputed Matters

 

the items included in the Final Purchase Price Calculation on which the Parties
are unable to agree following an Objection as described in clause 11.2.3.

 

 

 

Disclosed

 

any written information disclosed by the Seller or on behalf of the Seller in
the Due Diligence Information or in this Agreement that would allow a diligent
person skilled in the field to which the information relates (e.g. business
administration, accounting, regulatory, legal, etc.) to reasonably discern the
relevance of such matter, including the substance of any potential claim, loss,
liability or disadvantage based on reading and analysing the said information.

 

 

 

DKK

 

Danish Kroner, the valid currency of Denmark.

 

 

 

Due Diligence Information

 

the written information provided to the Buyer prior to 11:59pm CET on 13
May 2012 in the Data Room.

 

 

 

Enterprise Value

 

an amount of DKK 12,837,880,000, corresponding to USD 2,200,000,000 converted
into DKK based on the Signing Date Exchange Rate for USD/DKK.

 

 

 

Escrow Account

 

the interest-bearing account in the joint names of the Buyer and the Seller with
the Escrow Agent and subject to the terms of the Escrow Agreement.

 

 

 

Escrow Agent

 

Nordea Bank Danmark A/S or another reputable international bank based in
Scandinavia, to be jointly appointed by the Seller and the Buyer.

 

 

 

Escrow Agreement

 

the agreement between the Seller, the Buyer and the Escrow Agent, relating to
the operation of the Escrow Account in the agreed terms set out in Schedule
1.1(f), with such amendments as the Escrow Agent may require and which the
Seller and the Buyer agree to, acting reasonably.

 

 

 

Escrow Closing Amount

 

10% of the Preliminary Purchase Price in DKK.

 

 

 

Estimated Net Debt

 

the Group’s estimated net debt as at the Closing Date determined and calculated
in accordance with clause 5 and for the purpose of calculating the Purchase
Price.

 

 

 

Estimated Working Capital

 

the Group’s estimated working capital as at the Closing Date determined and
calculated in accordance with clause 5.

 

--------------------------------------------------------------------------------


 

EUR

 

“euros”, the lawful currency of the member states of the European Union that
adopt the single currency in accordance with the Treaty establishing the
European Community (signed in Rome on March 25, 1957) as amended from time to
time.

 

 

 

Expert

 

a state authorized public accountant appointed by Deloitte Statsautoriseret
Revisionspartnerselskab (“Deloitte”) from among its partners. If Deloitte is
unwilling to appoint the Expert among its partners, the Expert will be a state
authorized public accountant appointed by FSR from an internationally recognised
auditing firm not having provided substantial services (substantial services for
the purposes of this Agreement being understood as services involving fees of an
amount equivalent to more than DKK 1,000,000 annually) to any of the Parties or
the Group for the past 3 years.

 

 

 

Final Net Debt

 

the Group’s net debt as at the Closing Date determined and calculated in
accordance with the provisions of clauses 5 and 11.2 and for the purpose of
calculating the Purchase Price.

 

 

 

Final Purchase Price Calculation

 

the calculation of the Purchase Price based on the Final Net Debt and the Final
Working Capital, to be prepared in accordance with clause 11.2.

 

 

 

Final Working Capital

 

the Group’s working capital as at the Closing Date determined and calculated in
accordance with the provisions of clauses 5 and 11.2.

 

 

 

FSR

 

FSR — Danske Revisorer, the Danish association of state-authorized public
accountants.

 

 

 

Funds Flow Memorandum

 

a document setting out in detail the sources, uses and other details of the
payments to be made on the Closing Date, in the agreed terms set out in Schedule
1.1(g).

 

 

 

Group

 

the Company and the Subsidiaries.

 

 

 

Group Company

 

a company in the Group.

 

 

 

Group Companies

 

all the companies in the Group.

 

 

 

Group Returns

 

any return, statement, report, election, declaration, information, computation,
disclosure, schedule or form (including any estimated tax or information return
or report) required to be filed or given by a member of the Group in respect of
Taxes.

 

 

 

Guaranteed Obligations

 

as stated in clause 10.8.1.

 

 

 

IFRS

 

International Financial Reporting Standards.

 

 

 

Interest

 

an annual interest rate of 3 per cent with the calculation of interest being
made on the basis of days actually elapsed and 365 days per year.

 

 

 

JPY

 

Japanese Yen, the valid currency of Japan.

 

 

 

Loss

 

any damage, loss and expense (including reasonable attorneys’ fees

 

--------------------------------------------------------------------------------


 

 

 

and expenses in connection with any Claim) actually suffered by a Party (or by
the Group) in respect of which such Party has raised or may raise a Claim.

 

 

 

Management and Board Participation Programme

 

the programme pursuant to which certain key employees and board members of the
Group as well as the sellers of InstrumeC AS have co-invested in the Company
through acquisition of or subscription of Shares.

 

 

 

Mezzanine Agent

 

Intermediate Capital Group plc as agent in respect of the Mezzanine Debt.

 

 

 

Mezzanine Debt

 

the Company’s outstanding liabilities owing or incurred as of the Closing Date
under the Mezzanine Finance Documents.

 

 

 

Mezzanine Finance Documents

 

the “Finance Documents” as defined in the Mezzanine Facilities Agreement dated
24 May 2007 between, amongst others: the Company as borrower; Goldman Sachs
International and Lehman Brothers International (Europe) as lead arrangers;
Goldman Sachs Credit Partners, LP, Intermediate Capital Group plc and Nordea
Bank Danmark A/S as agents; and certain financial institutions as lenders.

 

 

 

Notice

 

as described in clause 16.1.

 

 

 

Objection

 

any objection to the Buyer’s Final Purchase Price Calculation of which the
Seller gives Notice to the Buyer in accordance with clause 11.2.3.

 

 

 

Parties

 

the Seller and the Buyer as well as the Guarantor with respect to clause 14.1
(confidentiality), clause 15 (governing law and disputes), and clauses 16.2,
16.3, 16.4, 16.5 and 16.7.

 

 

 

Party

 

the Seller or the Buyer.

 

 

 

Pay-Off Amounts

 

such amounts in such currencies as notified under clause 10.3(b) as being the
amount required: (i) to discharge the indebtedness (whether or not due and
payable) owed under or in connection with the Pay-Off Debt and any hedging
related to the Pay-Off Debt at the Closing Date (for the avoidance of doubt,
including the outstanding principal amount of any drawing and any accrued but
unpaid interest thereon at the Closing Date); (ii) to release all guarantees and
security in relation to the Pay-Off Debt and any hedging, swap or similar
arrangements related to the Pay-Off Debt at the Closing Date (such amount being
inclusive of the complete unwind and settlement of such arrangements); and
(iii) to terminate the Pay-Off Debt and any hedging related to the Pay-Off Debt
at the Closing Date (such amount in (i), (ii) and (iii) being inclusive of any
applicable break costs, prepayment or early termination fees and other related
fees, costs or expenses), assuming such discharge, release and termination takes
effect from the Closing Date.

 

 

 

Pay-Off Debt

 

the Secured Debt, the JPY denominated loan facility listed in step 9 of the
Funds Flow Memorandum and the USD denominated loan in the principal amount of
USD 524,000.

 

--------------------------------------------------------------------------------


 

Person

 

any individual, corporation, partnership, firm, joint venture, association,
joint stock company, trust, incorporated or non-incorporated organisation,
governmental or regulatory body or other entity.

 

 

 

Pre-Closing Exchange Date

 

the date which is 3 Business Days (in Copenhagen) prior to the Closing Date.

 

 

 

Pre-Closing Exchange Rate

 

the exchange rate USD/DKK, JPY/DKK or EUR/DKK, as the case may be, as published
by the Danish National Bank (Nationalbanken) on
http://www.nationalbanken.dk/dndk/valuta.nsf/side/valutakurser!opendocument at
close of business (in Copenhagen) on the Business Day immediately prior to the
Pre-Closing Exchange Date.

 

 

 

Preliminary Purchase Price

 

the amount in DKK to be calculated in accordance with clause 10.3(a).

 

 

 

Purchase Price

 

as stated in clause 5.1.

 

 

 

Schedule

 

a schedule to the Agreement.

 

 

 

Secured Debt

 

the Senior Debt and the Mezzanine Debt.

 

 

 

Seller’s Bank Account

 

a DKK account with RBS Luxembourg, IBAN (DKK) LU18 1620 1067 0620 8002 and BIC:
ABNALULL.

 

 

 

Seller’s Warranties

 

as described in Schedule 12.1.

 

 

 

Senior Agent

 

Nordea Bank AB (Publ) as agent in respect of the Senior Debt.

 

 

 

Senior Debt

 

the Company’s outstanding liabilities owing or incurred as of the Closing Date
under the Senior Finance Documents.

 

 

 

Senior Finance Documents

 

the “Finance Documents” as defined in the Senior Facilities Agreement dated 24
May 2007 between, amongst others: the Company and certain other companies as
borrowers and guarantors; Goldman Sachs International and Lehman Brothers
International (Europe) as lead arrangers; Goldman Sachs Credit Partners, LP,
Nordea Bank AB (Publ) and Nordea Bank Danmark A/S as agents; and certain
financial institutions as lenders.

 

 

 

Shares

 

the shares issued by Company consisting of DKK 89,577,586 class A-shares and DKK
15,413,288 class B-shares of DKK 1 each, equal to 100% of the Company’s total
issued nominal share capital of DKK 104,990,874.

 

 

 

Signing Date

 

the date on which both the Seller and the Buyer have signed the Agreement.

 

 

 

Signing Date Exchange Rate

 

the exchange rate USD/DKK, JPY/DKK or EUR/DKK, as the case may be, as published
by the Danish National Bank (Nationalbanken) on
http://www.nationalbanken.dk/dndk/valuta.nsf/side/valutakurser!opendocument at
close of business (in Copenhagen) on the Signing Date.

 

--------------------------------------------------------------------------------


 

Subsidiaries

 

the companies set out in Schedule 1.1(e).

 

 

 

Tax or Taxes

 

all forms of taxation in any jurisdiction, including any tax, charge,
assessment, duty, levy, impost, withholding, contribution or liability wherever
chargeable imposed for support of national, state, federal, municipal or local
government, and irrespective of the person against whom the same are directly or
primarily chargeable, including income tax, corporation tax, capital gains tax,
VAT and sales tax, withholding tax, registration fees, stamp duties, customs
duties, social security costs and payroll taxes, property tax and other similar
taxes, and including associated interest, fees, fines, surcharges, additional
tax and penalties.

 

 

 

Third Party Claim

 

as stated in clause 13.5.4.

 

 

 

Third Party Rights

 

any mortgage, charge, claim, assignment, equitable interest, lien, option,
pledge, encumbrance, security interest or other form of security, any right of
first refusal or any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

 

 

USD

 

United States Dollars, the valid currency of the United States of America.

 

 

 

Warranties

 

the warranties given by the Seller or the Buyer in accordance with clause 12 and
Schedule 12.1.

 

 

 

Warranty Survival Period

 

as stated in clause 13.4.1.

 

1.2           The Agreement is the result of the Parties’ negotiations, and it
cannot be interpreted against a Party as a consequence of such Party having
drafted one or more of the provisions of the Agreement.

 

1.3           The words “include”, “includes” or “including” and similar
expressions mean for the purpose of this Agreement “including, but not limited
to”.

 

1.4           Words in the singular include the plural and vice versa.

 

1.5           The table of contents and the headings of the Agreement are for
guidance only and have no legal effect on the understanding or interpretation of
the provisions of the Agreement.

 

1.6           The terms defined in this Agreement have the defined meanings when
used in any Schedule, appendix, certificate or other document delivered or made
available pursuant thereto.

 

1.7           References to a Person are also to its successors and permitted
assigns.

 

1.8           Whenever a reference to a currency is made such reference shall
for the purpose of this Agreement be deemed to include such amount’s equivalent
in any other currency except where it is stated that an amount is to be
calculated in a specific currency, e.g. the Purchase Price. Other than payments
and calculations in respect of the Purchase Price (including the calculations of
Enterprise Value, Estimated Net Debt and Final Net Debt), whenever a Party is
obliged by this Agreement to make a payment or calculation in a particular
currency and compliance with such obligation requires conversion from another
currency, or any amount is otherwise required to be converted from one currency
into

 

--------------------------------------------------------------------------------


 

another currency for the purposes of this Agreement, such conversion shall be
calculated by applying the exchange rate as published by the Danish National
Bank (Nationalbanken) on
http://www.nationalbanken.dk/dndk/valuta.nsf/side/valutakurser!opendocument for
a transaction between the two currencies in question quoted as at the close of
business (in Copenhagen) on: (i) for the purposes of clause 13.4.2, the day
immediately preceding the date Notice of a Claim is given under clause 13.5; and
(ii) for all other purposes, the day immediately preceding the date of payment
or calculation.

 

1.9           Unless the context otherwise requires, references to any agreement
shall mean such agreement as amended or modified from time to time.

 

1.10         References to a document “in the agreed terms” mean in the form and
terms agreed between the Buyer and the Seller and signed by or on behalf of each
of them for the purposes of identification.

 

1.11         References to any law or statute shall be as amended from time to
time and shall include all rules and regulations promulgated thereunder.

 

1.12         Unless the context otherwise requires, references to any time shall
refer to time in Denmark and references to any date shall mean during normal
business hours in Denmark on such date.

 

1.13         The Agreement contains the entire agreement between the Parties
concerning the Buyer’s acquisition of the Shares and supersedes all previous
agreements between the Parties on the subject matter.

 

2              PURPOSE AND BACKGROUND

 

2.1           At Closing the Seller will own the Shares and wishes to sell them
to the Buyer, and the Buyer wishes to acquire the Shares, at Closing on the
terms and conditions set out in the Agreement.

 

3              CONCLUSION OF AGREEMENT

 

3.1           As of the Signing Date, the Seller has provided the Buyer with
documentation evidencing:

 

(a)              that the Agreement has been duly executed and delivered by the
Seller; see Schedule 3.1(a); and

 

(b)             that the Seller has obtained all requisite corporate approvals
for the execution and delivery of this Agreement by Seller, see Schedule 3.1(b).

 

3.2                                As of the Signing Date, the Buyer has
provided the Seller with documentation evidencing:

 

(a)              that the Agreement has been duly executed and delivered by the
Buyer; see Schedule 3.2(a);

 

(b)             that the Buyer has obtained all requisite corporate approvals,
including approval of its board of directors, for the execution and delivery of
this Agreement by Buyer; see Schedule 3.2(b);

 

(c)              that the Buyer has, or will have at the Closing, cash on hand,
available lines of credit or other sources of immediately available funds
sufficient to pay the Purchase Price and any other amounts to be paid by it
hereunder in cash in immediately available funds in accordance herewith;

 

--------------------------------------------------------------------------------


 

(d)             that the Agreement has been duly executed and delivered by the
Guarantor to the Seller; see Schedule 3.2(d);

 

(e)            that the Guarantor has obtained all requisite corporate
approvals, including approval of its board of directors, for the execution and
delivery of this Agreement; see Schedule 3.2(e).

 

4                                         SALE AND PURCHASE OF SHARES

 

4.1                               The Seller agrees to sell the Shares to the
Buyer, and the Buyer agrees to acquire the Shares from the Seller upon Closing,
subject to the terms and conditions set out in the Agreement.

 

4.2                               With effect from and after the Closing Date,
the Buyer shall own all rights attaching to the Shares, including title, voting
rights and the right to receive dividends.

 

5                                         PURCHASE PRICE

 

5.1                                 The Purchase Price for the Shares, including
each element thereof, shall be calculated in DKK and shall be equal to:

 

(a)              the Enterprise Value less

 

(b)             the Final Net Debt (such amount being determined and calculated
in accordance with the principles set out in Schedule 5.1(b)) plus

 

(c)              the amount by which the Final Working Capital exceeds the Base
Working Capital or less

 

(d)             the amount by which the Base Working Capital exceeds the Final
Working Capital, as the case may be and less

 

(e)              the Currency Conversion Costs.

 

5.2                                 The Final Working Capital will be determined
and calculated in accordance with the principles set out in Schedule 5.2.

 

5.3                               Whenever this Agreement refers to Estimated
Net Debt, Final Net Debt, Estimated Working Capital or Final Working Capital,
such amounts shall be calculated in accordance with Schedule 5.1(b) and 5.2,
respectively, and the Accounting Principles, provided that in case of any
discrepancy between the Accounting Principles and Schedule 5.1(b) and 5.2,
Schedule 5.1(b) and 5.2, as the case may be, will prevail. The provisions of
Schedules 5.1(b) and 5.2 shall apply in relation to Estimated Net Debt and
Estimated Working Capital in the same way that they apply to Final Net Debt and
Final Working Capital, replacing references to Final Net Debt with Estimated Net
Debt, and replacing references to Final Working Capital with Estimated Working
Capital, as appropriate.

 

5.4                                 Final Net Debt and Final Working Capital
shall be determined in accordance with the procedures set forth in clause 11.

 

6                                         OPERATIONS UNTIL CLOSING

 

6.1                               From the Signing Date until Closing, except as
required by the transactions contemplated by this Agreement or with the Buyer’s
prior written consent (not to be unreasonably

 

--------------------------------------------------------------------------------


 

withheld, conditioned or delayed), the Seller will procure that the Group
continues to operate in the ordinary course of business in accordance with past
practice and that each of the Group Companies:

 

(a)              does not enter into any contract that would inhibit Closing;

 

(b)             does not change its Corporate Documents, unless such change is
required by applicable law provided that any such amendments shall be notified
in writing to the Buyer in advance, or pass or adopt any resolutions
inconsistent with them;

 

(c)              does not issue any of its equity securities or other securities
of any nature convertible into its equity securities;

 

(d)             does not create, grant or issue any right to subscribe for or
acquire any of its equity securities;

 

(e)              does not declare or make a dividend or other distribution to
shareholders;

 

(f)                does not grant any mortgage, charge or other security over
any of its material assets or give or agree to give any material guarantee or
indemnity, except for guarantees and indemnities given in the ordinary course of
business;

 

(g)             does not acquire or dispose of any asset (not being an
acquisition or disposal in the ordinary course of business and on arm’s length
terms) and does not acquire by merger or consolidation with, purchase equity
interests of or purchase substantially all of the assets of, or otherwise
acquire, any business, or make any investment in, any Person or merge or
consolidate with any Person, in each case to the extent such acquisition,
disposition, investment, merger or consolidation is material to the Group as a
whole;

 

(h)             does not assign, license or charge any of its material
Intellectual Property other than in the ordinary course of business;

 

(i)                 maintains, defends and diligently pursues applications for
any of its material Intellectual Property in accordance with past practice;

 

(j)                 does not discontinue or cease all or any material part of
its business, or dissolve or enter into any plan of liquidation or dissolution
or similar proceeding, or resolve to do any of the foregoing;

 

(k)              maintains in all material respects the Group’s insurance
policies on the existing terms and conditions;

 

(l)                 does not make any material change to the Accounting
Principles by reference to which the Annual Report is drawn up except as
required by reason of a concurrent change in IFRS as adopted by the European
Union or in the Danish Executive Order No. 1329 of 14 December 2004;

 

(m)           does not undertake or discontinue, settle, or propose to settle
any litigation in an amount exceeding DKK 5,000,000;

 

(n)             does not amend in any material way, or terminate, or expressly
waive compliance with any material term of or material breaches under, any
Material Contract, or enter into any material contract that would constitute a
Material Contract if it had been entered into prior to the Signing Date;

 

--------------------------------------------------------------------------------


 

(o)             does not make any capital commitments (not being (i) capital
commitments made by the management of the Group in the ordinary course of
business or (ii) in connection with placing of instruments) in excess of DKK
10,000,000 in the aggregate;

 

(p)             does not make any material change to any of its cash management
or capital expenditure practices or practices and procedures with respect to
collection of trade accounts receivable, establishment of reserves for
uncollectible accounts, accrual of accounts receivable, inventory control,
prepayment of expenses, payment of trade accounts payable, accrual of other
expenses, deferral of revenue, and acceptance of customer deposits;

 

(q)             does not make any loan (other than in the ordinary course of
business in accordance with past practice) to any Person;

 

(r)                does not make any change in the terms of employment of any
director or officer of the Group other than in accordance with agreements in
existence on the date hereof or collective bargaining arrangements in existence
on the date hereof or in accordance with past practice in respect of contracts
that expire during such period;

 

(s)              does not: make, change or rescind any material election, claim,
surrender or disclaimer relating to Tax, amend any material Group Return, change
any annual Tax accounting period or consent to any extension or waiver of the
limitations period applicable to any Tax claim, proceedings or assessment; and

 

(t)                does not agree or offer (in a form capable of acceptance) or
otherwise commit to do any of the foregoing.

 

7                                         COOPERATION COVENANTS

 

7.1                               Subject to the terms and conditions of this
Agreement, Buyer and Seller and their respective Affiliates shall use their best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable law to consummate the
transactions contemplated by this Agreement, including (i) preparing and filing
as promptly as practicable with any governmental authority or other third party
all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents and (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any governmental authority or other third party that are
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement. Seller and Buyer agree to execute and deliver, and to cause
their respective Affiliates to execute and deliver, such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement and to vest in Buyer ownership
of the Shares.

 

7.2                               In furtherance and not in limitation of the
foregoing, as soon as reasonably practicable after the Signing Date and
(provided that the other Party has complied with its obligations in clause 7.3)
in any event prior to the earlier of (i) the applicable filing deadline and
(ii) 10 Business Days from the Signing Date, each of the Buyer and the Seller
shall prepare and file notifications required to be filed by them to the
relevant competition authorities specified on Schedule 8.1(a) and expedite all
other submissions and rendering of information requested or required by the
competition authorities in furtherance thereof.

 

7.3                               Without prejudice to clause 7.4, the Buyer
shall take all action reasonably requested by the Seller and the Seller shall
take (and the Seller shall procure that the Company shall take) all action
reasonably requested by the Buyer (but without the obligation to incur any
out-of-pocket costs or expenses (other than costs of their legal and other
advisers) in connection

 

--------------------------------------------------------------------------------


 

therewith) to assist the Parties to satisfy the condition described in clause
8.1(a). To this end the Buyer and the Seller and their respective legal advisors
shall work together and - to the extent legally permissible - share all
information relevant for the notification procedure to the competition
authorities, including draft notifications prior to submission to the
authorities, responses to information requests and additional communications to
the authorities or otherwise as the authorities may direct.

 

7.4                               If any objections are asserted with respect to
the transactions contemplated under this Agreement by any of such competition
authorities or if any action is instituted or threatened by any governmental
authority challenging any of the transactions contemplated by this Agreement,
each of Seller and Buyer shall, and shall cause its controlled Affiliates to,
use its best efforts to resolve such objections as soon as reasonably
practicable but in any event prior to the Cut-Off Date.  Such efforts shall
include entering into any settlement, undertaking, consent decree, stipulation
or agreement or agreeing to any order regarding antitrust or competition matters
in connection with any objections of a competition authority to the transactions
contemplated hereby; or divesting or otherwise holding separate (including by
establishing a trust or otherwise), or taking any other action (or otherwise
agreeing to do any of the foregoing) with respect to any portion of its or its
subsidiaries’ business, assets or properties, in the case of the Group so long
as such actions take effect following the Closing.

 

7.5                               Access to Information.

 

7.5.1                      From the date hereof until the Closing Date, the
Seller will, to the extent consistent with applicable law, (i) give, and will
cause the Company and each Subsidiary to give, Buyer, its counsel, financial
advisors, auditors and other authorized representatives reasonable access to the
offices, properties, books and records of the Company and the Subsidiaries, and
(ii) furnish, and will cause the Company and each Subsidiary to furnish, to
Buyer, its counsel, financial advisors, auditors and other authorized
representatives such financial and operating data and other information relating
to the Company or any Subsidiary as such Persons may reasonably request, in each
case to the extent reasonably required in connection with the transactions
contemplated hereby. Any access pursuant to this clause shall be conducted in
such manner as not to interfere unreasonably with the conduct of the business of
Seller or the Company or any Subsidiary. Notwithstanding the foregoing, Buyer’s
access to personnel records of the Company and the Subsidiaries relating to
individual performance or evaluation records, medical histories or other
information shall be limited to such access as is not prohibited by applicable
laws.

 

7.5.2                      On and after the Closing Date, Buyer will afford
promptly to Seller and its agents reasonable access to the Group Companies’
books of account, financial and other records (including accountant’s work
papers), information, employees and auditors to the extent necessary or useful
for Seller in connection with any audit, investigation, dispute or litigation or
any other reasonable business purpose relating to the Company or any Subsidiary;
provided that any such access by Seller shall not unreasonably interfere with
the conduct of the business of the Group.

 

7.6                               Change of Control Consents.

 

7.6.1                      Prior to Closing, the Seller shall, and shall procure
that each Group Company shall, at the specific request and cost of the Buyer,
provide reasonable assistance to the Buyer to assist it to notify or seek to
obtain the consent or approval of the counterparties to the Material Contracts
that are subject to change of control consent or notification requirements, as
applicable.

 

--------------------------------------------------------------------------------


 

7.7                               Forms of releases.

 

7.7.1                      Prior to Closing, the Parties shall use reasonable
efforts, and cooperate in good faith and act reasonably, to agree the form of
the releases referred to in clause 10.4(d) with the counterparties to the Third
Party Rights.

 

8                                       CLOSING CONDITIONS

 

8.1                               Subject to clause 9, the obligations of each
Party to complete the Closing are subject only to the fulfilment of the
following conditions:

 

(a)              the notifications specified on Schedule 8.1(a) which are
required under applicable law prior to the Closing shall have been delivered to
the relevant competition authorities; the consents specified on Schedule
8.1(a) which are required under applicable law prior to the Closing shall have
been obtained; and the waiting periods specified on Schedule 8.1(a) which are
required to have expired under applicable law prior to the Closing shall have
expired; and

 

(b)             no injunction, judgment, court order, or legal proceedings shall
have been enacted, entered or enforced by any court or governmental or
regulatory authority, which would prohibit or make illegal the consummation of
the transactions contemplated by this Agreement.

 

8.2                                 The Buyer and the Seller shall each promptly
give Notice to the other Parties upon becoming aware that the condition, or any
element thereof, stated in clause 8.1(a) has been satisfied.

 

9                                         TERMINATION

 

9.1                                 The Agreement may be terminated prior to
Closing only:

 

(a)              if the condition stated in clause 8.1(a) has not been satisfied
by, or the condition stated in clause 8.1(b) is not satisfied on, the date that
is 6 months after the Signing Date (the “Cut-Off Date”);

 

(b)             by the Parties’ written agreement; or

 

(c)              by the non-breaching Party in the circumstances set out in
clause 10.9;

 

provided that neither Party shall be entitled to terminate this Agreement if the
failure to consummate the Closing prior to the Cut-Off Date resulted primarily
from such Party’s breach of or failure to perform in any material respect any of
its representations, warranties, covenants or other agreements contained in this
Agreement.

 

9.2                               In case of termination of the Agreement in
accordance with clause 9.1(a) or (b) no Party shall have any claim against the
other Party in respect of this Agreement other than for Breach existing at the
time of termination. Notwithstanding the termination of this Agreement, the
provisions of clauses 14, 15 and 16 shall remain in force between the Parties.

 

10                                  CLOSING MECHANICS

 

10.1                         Closing will take place at the offices of Accura
Advokatpartnerselskab, Tuborg Boulevard 1, DK-2900 Hellerup, Denmark, on 29
June 2012, at 10:00 am CET, subject to Notice having been received pursuant to
clause 8.2 (confirming that the Closing condition stated in clause 8.1(a) has
been fulfilled or waived) no later than 4 Business Days prior to that date and
subject to the Closing condition stated in clause 8.1(b) being satisfied on that
date. If these

 

--------------------------------------------------------------------------------


 

conditions have not been fulfilled, waived or satisfied in accordance with the
preceding sentence, Closing must instead take place on the fifth Business Day
following the date on which the conditions in clause 8.1 have been fulfilled or
waived, or such other date as mutually agreed by the Parties.

 

10.2                         No later than 1 Business Day following the date on
which Notice has been received pursuant to clause 8.2 (confirming that the
Closing condition stated in clause 8.1(a) has been satisfied), the Seller must
deliver prepayment notices to the Senior Agent (in the case of the Senior Debt)
and the Mezzanine Agent (in the case of the Mezzanine Debt) and deliver copies
of such notices to the Buyer.

 

10.3                         No later than 3 Business Days prior to the Closing
Date, the Seller must deliver to the Buyer:

 

(a)              a calculation of the Preliminary Purchase Price, specified as
(i) the Enterprise Value less (ii) the Estimated Net Debt (including the
Seller’s best estimate of the amount in the line item entitled “Corporate Tax
Payables” in Schedule 5.1(b)) plus (iii) the amount by which the Estimated
Working Capital exceeds the Base Working Capital or less (iv) the amount by
which the Base Working Capital exceeds the Estimated Working Capital, as the
case may be, and less (v) the Currency Conversion Costs;

 

(b)             certificates from the Senior Agent, the Mezzanine Agent, each
hedging counterparty and each holder of liabilities referred to in the
definition of Pay-Off Amounts, containing, in each case, (i) the amounts and
currency required to effect full prepayment of each respective component of the
Pay-Off Amounts, (ii) all payee account details as will be required by the Buyer
to effect payment of the Pay-Off Amounts in accordance with clause 10.5(a) and
the Funds Flow Memorandum;

 

(c)              the final form of the Funds Flow Memorandum; and

 

(d)             a final draft of the Closing Memorandum.

 

10.4                           At Closing, the Seller must deliver the following
documents to the Buyer:

 

(a)              the Company’s original register of shareholders evidencing that
the Buyer is entered as the owner of the Shares free from any Third Party
Rights;

 

(b)             evidence that the Seller has acquired the shareholdings in the
Company which prior to the date hereof were owned by Persons other than the
Seller pursuant to the Management and Board Participation Programme and holds
such Shares free and clear of any Third Party Rights;

 

(c)              letters of resignation in the agreed terms from the members of
the boards of directors of the Group Companies who are not employees of a Group
Company;

 

(d)             releases, in a form reasonably acceptable to the Buyer and
Seller acting in good faith, of all Third Party Rights granted or entered into
by each Group Company and such releases to be conditional only on payment of the
relevant Pay-Off Amounts in each case executed by the recipients of the Pay-Off
Amounts;

 

(e)              a final version of the Closing Memorandum executed on behalf of
the Seller;

 

(f)                evidence of the authority of the individual(s) signing the
Closing Memorandum on behalf of the Seller;

 

--------------------------------------------------------------------------------


 

(g)             confirmation that all amounts owing by a Group Company to the
Seller or any of its Affiliates (other than another Group Company) have been
paid (whether or not they are due); and

 

(h)             the Escrow Agreement duly executed by the Seller and the Escrow
Agent.

 

10.5                           At Closing, the Buyer must take the following
actions and deliver the following documents to the Seller:

 

(a)              transfer the Pay-Off Amounts into the accounts notified by the
Seller to the Buyer pursuant to clause 10.3(b) in immediately available funds in
accordance with the Funds Flow Memorandum;

 

(b)             transfer the Escrow Closing Amount into the Escrow Account in
immediately available funds in DKK, in accordance with the Funds Flow
Memorandum;

 

(c)              transfer an amount corresponding to the Preliminary Purchase
Price less the Escrow Closing Amount into the Seller’s Bank Account in
immediately available funds in DKK, in accordance with the Funds Flow
Memorandum;

 

(d)             a final version of the Closing Memorandum executed on behalf of
the Buyer;

 

(e)              evidence of the authority of the individual(s) signing the
Closing Memorandum on behalf of the Buyer; and

 

(f)                the Escrow Agreement duly executed by the Buyer.

 

10.6                         The actions taken under clauses 10.4 and 10.5 will
be considered to have been taken simultaneously, and none of the actions taken
by one Party will be considered to have been taken until the actions to be taken
by the other Party have also been taken. In connection with the completion of
Closing, the Parties must approve and sign the Closing Memorandum.

 

10.7                         The amount standing to the credit of the Escrow
Account from time to time shall be dealt with in accordance with the Escrow
Agreement.

 

10.8                           Parent Guarantee.

 

10.8.1                The Guarantor irrevocably and unconditionally, as primary
obligor, guarantees to the Seller the full and punctual payment of all amounts
payable by the Buyer from time to time pursuant to this Agreement (each, a
“Guaranteed Obligation”). Upon failure by the Buyer to pay punctually any
Guaranteed Obligation, the Guarantor shall forthwith on demand pay the amount
not so paid at the place and in the manner specified in the Agreement.

 

10.8.2                The obligations of the Guarantor hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

(a)               any extension, renewal, settlement, compromise, waiver or
release in respect of any obligation of the Buyer under the Agreement, by
operation of law or otherwise;

 

(b)              any modification or amendment of or supplement to the
Agreement;

 

(c)             any change in the corporate existence, structure or ownership of
the Buyer, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Buyer or its assets or any resulting release or
discharge of any obligation of the Buyer contained in the Agreement;

 

--------------------------------------------------------------------------------


 

(d)            the existence of any claim, set-off or other rights which the
Guarantor may have at any time against the Buyer, the Seller or any other
entity, whether in connection herewith or with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

 

(e)             any invalidity or unenforceability relating to or against the
Buyer for any reason of the Agreement or any provision of applicable law or
regulation purporting to prohibit the payment by the Buyer of any amounts
payable pursuant to the Agreement; or

 

(f)               any other act or omission to act or delay of any kind by the
Buyer, the Seller or any other person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to the Guarantor’s obligations hereunder.

 

10.8.3                The Guarantor’s obligations hereunder shall remain in full
force and effect until all Guaranteed Obligations shall have been paid in full. 
If at any time any payment of any Guaranteed Obligation is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Guarantor or otherwise, the Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

 

10.8.4                The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any person or entity
against the Guarantor, the Buyer or any other person or entity.  The Guarantor
shall not enforce any payment by way of subrogation so long as any Guaranteed
Obligation remains unpaid.

 

10.8.5                If acceleration of the time for payment of any Guaranteed
Obligation is stayed upon the insolvency, bankruptcy or reorganization of the
Buyer, all such Guaranteed Obligations shall nonetheless be payable by the
Guarantor hereunder forthwith on demand by the Seller.

 

10.9                         Breach of Closing obligations.

 

10.9.1                If a Party fails to fulfil any of its obligations at
Closing under clauses 10.4 and 10.5, such failure will be considered as a Breach
to the effect that the other Party will become entitled:

 

(a)              to terminate the Agreement with immediate effect and to be
indemnified against its Loss from the Party in Breach (without application of
the limitations stated in clause 13); or

 

(b)             to proceed to Closing as far as is practicable (without
prejudice to any rights or remedies the non-breaching Party may have under this
Agreement or under applicable law).

 

11                                  ACTIONS AFTER CLOSING; PURCHASE PRICE
ADJUSTMENT

 

11.1                           Notification of Resignations and Directors.

 

11.1.1               The Buyer undertakes to notify the Danish Business
Authority and similar relevant foreign public authorities about the retirement
of board members in accordance with clause 10.4(c) no later than 2 Business Days
after the Closing Date and pending the de-registrations of such board members,
the Buyer shall indemnify and hold harmless such individuals against any and all
claims of whatever nature arising out of the operations of the Group or a Group
Company after the Closing Date, provided that, prior to Closing, the Seller
shall procure that the Company provides such assistance with preparing such
de-registrations

 

--------------------------------------------------------------------------------


 

as may be reasonably requested by the Buyer. The Buyer undertakes promptly to
provide the Seller with evidence of such completed de-registrations.

 

11.2                           Purchase Price Adjustment.

 

11.2.1                No later than 30 Business Days after the Closing Date, the
Seller must provide the Buyer with a draft Final Purchase Price Calculation
applying the provisions of clause 5, and consisting of a calculation,
accompanied by relevant documentation, of (i) the Final Net Debt; (ii) the Final
Working Capital; (iii) the Purchase Price determined in accordance with clause
5.1 and (iv) the Adjustment Amount, if any. The Buyer must procure that the
Group makes available and gives the Seller and its advisors access during usual
business hours and upon 2 Business Days’ notice to all necessary information and
relevant employees within the Group as well as to the Group Companies’ auditors
to enable the Seller to prepare the draft Final Purchase Price Calculation
within the timeframe set forth herein.

 

11.2.2                If the Buyer does not notify the Seller of an objection to
the Seller’s draft of the Final Purchase Price Calculation in accordance with
the procedures of clause 11.2.3, it will be final and binding on the Parties and
the Adjustment Amount payable, if any, and by which Party, shall be determined
by reference to such Final Purchase Price Calculation.

 

11.2.3                If the Buyer disagrees with any element of the Seller’s
draft of the Final Purchase Price Calculation, the Buyer must give Notice of an
Objection to the Seller no later than 30 Business Days after delivery of the
Seller’s draft of the Final Purchase Price Calculation. The Buyer must describe
in detail the Disputed Matters, include the Buyer’s calculation of the Final
Purchase Price Calculation and refer to the provisions of the Agreement that the
Buyer invokes in support of its position, including which adjustments to the
Adjustment Amount, if any, the Buyer requests. Unless (i) any Objection has been
served on the Seller within the time frame stipulated above and (ii) the
Objection contains all such information as specified in the immediate preceding
sentence, the draft Final Purchase Price Calculation prepared by the Seller will
be final and binding on the Parties.

 

11.2.4                Subject to clause 11.2.5, if the Buyer gives Notice of an
Objection in accordance with clause 11.2.3, the Parties must attempt to reach an
agreement on the Disputed Matters no later than 15 Business Days after the
Seller’s receipt of the Objection. If the Parties are unable to reach an
agreement within this time limit, either Party may demand that the Disputed
Matters be referred to the Expert.

 

(a)            The Expert will resolve the Disputed Matters by determining the
proper value of the items which are subject of the Disputed Matters in
accordance with the Agreement, including clause 5. The Expert’s decision on the
Disputed Matters must be within the range of the values proposed for such
Disputed Matter by the Buyer and the Seller.  If the determination of the
Disputed Matters depends on an accounting estimate, the Expert must make an
independent estimate on the basis of what he considers to be fair and reasonable
under the Agreement and consistent with the Group’s Accounting Principles. If
his independent determination is outside the range proposed by the Parties, his
determination will be deemed to be equal to the value proposed by the Party
which was closest to such determination. The Expert is not authorized to decide
on any legal dispute concerning the interpretation of the Agreement. Any such
dispute must be resolved in accordance with clause 15. Upon determination of the
Disputed Matters, the Expert will prepare a Final Purchase Price Calculation
implementing his determination on the Disputed Matters (but without making any
changes to any elements of the Final Purchase Price Calculation which were not
Disputed Matters).

 

(b)           The Final Purchase Price Calculation prepared by the Expert will
be final and binding on the Parties, and it can only be challenged in accordance
with clause 15 in the event of fraudulent acts or obvious errors. The Adjustment
Amount payable, if any, shall be determined by reference to such Final Purchase
Price Calculation.

 

--------------------------------------------------------------------------------


 

(c)     The Expert will make decisions as to the apportionment of his fees and
other costs between the Parties, taking into account the amount by which each
Party’s calculation of the Purchase Price deviated from the Purchase Price
determined by him.

 

11.2.5      Any Disputed Matters in a Notice of Objection given by the Buyer
relating to the line item entitled “Corporate Tax Payables” in the table in
Schedule 5.1(b) shall be disregarded and not referred to the Expert, unless the
Seller’s estimate delivered under clause 10.3(a) is based on manifest error on
the part of the Seller.

 

11.2.6      No later than 5 Business Days after the Final Purchase Price
Calculation has become final and binding on the Parties in accordance with this
clause 11.2, the Adjustment Amount (together with the Interest accrued on the
Adjustment Amount from the Closing Date through the date of payment) must be
paid in immediately available funds by the Seller to the Buyer, or by Buyer to
the Seller, as applicable, provided that

 

(a)     if the Adjustment Amount is to be paid by the Buyer to the Seller, 10%
of the Adjustment Amount shall be paid by the Buyer into the Escrow Account and
payment of such portion of the Adjustment Amount into the Escrow Account and the
remainder to the Seller shall fully discharge the Buyer’s obligation under this
clause 11.2.6; and

 

(b)     if the Adjustment Amount is to be paid by the Seller to the Buyer, 10%
of the Adjustment Amount shall be released from the Escrow Account in accordance
with the Escrow Agreement and such release together with the payment by the
Seller to the Buyer of the remainder of the Adjustment Amount shall fully
discharge the Seller’s obligation under this clause 11.2.6.

 

11.3         Bookkeeping.  Following the Closing, the Buyer must ensure that the
Group stores its bookkeeping records as required by the Danish Bookkeeping Act
(bogføringsloven) or similar applicable local legislation, and that the Seller
and the Seller’s advisors will be able to gain access to such records within
normal business hours in relation to clause 11.

 

12                                  WARRANTIES AND ACKNOWLEDGEMENTS

 

12.1         Seller’s Warranties.  The Seller has made the Warranties stated in
Schedule 12.1 to the Buyer, such Warranties being (i) the only representations
or warranties given by the Seller, and (ii) made as of the Signing Date (except
the Title Warranties and the Tax Warranty in clause 5.5 of Schedule 12.1 which
are made as of the Signing Date and as at the Closing Date by reference to the
facts and circumstances subsisting on the Closing Date on the basis that any
reference in such Warranties, whether express or implied, to the date of this
Agreement is substituted by a reference to the Closing Date), except as
otherwise explicitly stated in any of the Warranties. The Buyer acknowledges
that it is not relying on any express or implied representations or warranties,
except as expressly set forth in this Agreement and further acknowledges that,
other than the Warranties, the Seller makes no representation or warranty with
respect to (i) any projections, estimates, forecasts or budgets delivered to or
made available to Buyer or its representatives of future revenues, future
results of operations (or any component thereof), future cash flows or future
financial condition (or any component thereof) of the Group or the future
business and operations of the Group, or (ii) except as expressly set forth in
this Agreement, any other information or documents made available to Buyer or
its representatives with respect to the Group.

 

12.1.1      The Seller is not liable for any Breach of the Warranties (other
than the Title Warranties and the Tax Warranties) to the extent matters
rendering any of those Warranties incorrect, incomplete or misleading have been
Disclosed to the Buyer.

 

12.2         Buyer’s Warranties. The Buyer has made the following Warranties to
the Seller as of the Signing Date and as of the Closing Date:

 

--------------------------------------------------------------------------------


 

(a)     The Buyer is a corporation duly organized and validly existing under the
laws of The Netherlands and has all necessary corporate power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby.

 

(b)    The execution and delivery by the Buyer of this Agreement, the
performance by the Buyer of its obligations hereunder and the consummation by
the Buyer of the transactions contemplated hereby have all been duly authorized
by all requisite action on the part of the Buyer.

 

(c)     This Agreement has been duly executed and delivered by the Buyer and
this Agreement constitutes a legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms subject to the effect
of any applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally.

 

(d)    No consent of any shareholder, board of directors or any other Person or
body is required in connection with the execution, delivery and performance by
the Buyer of the Agreement, except as set forth on Schedule 8.1(a).

 

(e)     Except as set forth on Schedule 8.1(a) the execution, delivery and
performance by the Buyer of this Agreement does not and will not (i) violate,
conflict with or result in the breach of the Buyer’s Corporate Documents,
(ii) violate or conflict with or require consent or notification under any
judgment, court order or other decision made by a court, arbitration tribunal or
public authority against or binding upon the Buyer, (iii) conflict with or
constitute a violation of or require consent or notification under any law or
regulation applicable to the Buyer, or (iv) conflict with or result in breach of
or require consent or notification under any agreement to which the Buyer is a
party, except in the case of (ii), (iii) and (iv) as such violation, conflict,
breach or requirement of consent or notification (as the case may be) would not
adversely affect the Buyer’s ability to perform any of its obligations under and
to consummate the transactions contemplated, by this Agreement.

 

(f)     The Buyer is not a party to any dispute before a court, arbitration
tribunal or public authority which may prevent or delay Closing if the Buyer is
unsuccessful in such dispute.

 

(g)    The Buyer will have available on the Closing Date all funds necessary to
pay the Preliminary Purchase Price and any Adjustment Amount as a result of the
Final Purchase Price Calculation.

 

(h)    The Buyer is not insolvent or unable to pay its debts under the
insolvency laws of The Netherlands and the Buyer has not stopped paying material
debts as they fall due. No order has been made, petition presented or resolution
passed for the winding up of the Buyer. No administrator or any receiver or
manager has been appointed by any person in respect of the Buyer or all or any
of its assets.

 

12.3         The Guarantor has made the Warranties described in clause 12.2 to
the Seller as of the Signing Date and as of the Closing Date, save that in
clause 12.2(g) the reference to the Closing Date shall be deemed to be a
reference to the Signing Date and the Closing Date, references in clause 12.2 to
the Buyer shall be deemed to refer to the Guarantor and references in clause
12.2 to the Netherlands shall be deemed to refer to the State of Delaware,
United States of America.

 

12.4         Buyer’s Confirmation. The Buyer acknowledges and agrees that as of
the Signing Date, it has no knowledge of any matter or circumstance that may
give rise to a Claim against the Seller. The Buyer further confirms that it has,
prior to the execution of this Agreement, conducted its own independent
investigation, review and analysis of the Group’s business, assets, liabilities,
results of operation, financial condition, software, technology, intellectual

 

--------------------------------------------------------------------------------


 

property rights and prospects, including through review of the Due Diligence
Information as set out in Schedule 12.4. The Buyer acknowledges that it has been
provided adequate access to the personnel, properties, premises and records of
the Group for such purpose.

 

13                                  SELLER’S LIABILITY, LIMITATIONS AND CLAIMS
PROCEDURE

 

13.1         Survival; Liability for Breach.  In the event of any Breach by
Seller of this Agreement, the Seller must indemnify and hold the Buyer harmless
against and from any Loss in accordance with the general rules of Danish law,
subject to the limitations stated in this clause 13; provided that the Seller
shall be entitled to remedy a Breach capable of being remedied within 20
Business Days after receipt of the Buyer’s Notice of the Claim, and the Claim
and such Breach will cease to exist if the Seller, at its sole cost and expense,
remedies the Breach before expiry of this deadline.

 

13.2         Calculation of Loss. Notwithstanding anything herein to the
contrary, the Seller shall not be liable for any indirect or consequential loss,
punitive damages, diminution in value or loss of profits, or any Loss which
(i) has been taken into account in calculation of the Final Purchase Price
Calculation or (ii) was caused by a failure of the Buyer to consent to any
action pursuant to clause 6.1. The Buyer’s Loss shall be calculated as the
Buyer’s or any Group Company’s direct loss on a DKK 1 for DKK 1 basis without
regard to any methods of calculation (P/E, EBITDA multiple or similar method)
used for the determination of the Enterprise Value.

 

13.2.1      The effect of any Loss on any tax asset of the Group (by reducing
the Buyer’s or any Group Company’s possibility to utilise such tax asset) shall
not be regarded as a Loss under this Agreement. This clause 13.2.1 shall not
apply to any tax asset taken into account in calculating the Final Net Debt or
Final Working Capital.

 

13.2.2      When calculating a Loss, the Buyer must take into account any amount
that the Buyer or a Group Company has received or is able to receive after using
reasonable commercial efforts from a third party as a result of the Breach or
the Loss, and any such amount must be set off against the Buyer’s Claim,
including (i) any net tax benefit as a result of such Breach or Loss that the
Buyer or a Group Company is reasonably able to utilise and (ii) any insurance
payment that the Buyer or a Group Company has received or which is recoverable
in respect of such Loss (or which it would actually have been able to recover
under the insurance policies in place at the Closing).

 

13.2.3      Any loss will not be considered a Loss under the Agreement to the
extent that it is caused or increased as a direct result of voluntary acts or
omissions of the Buyer or any Group Company after Closing (other than any acts
or omissions carried out (i) in the ordinary course of business and consistent
with past practice of the Group prior to Closing (provided that nothing in this
clause shall limit the Buyer’s obligation to mitigate Loss pursuant to clause
13.3 upon the Buyer becoming aware that to continue with such act or omission
would cause or increase a Loss) or (ii) pursuant to the requirements of any law
or legally binding obligation created on or before Closing) or to the extent
that it would not have arisen but for changes in laws, regulations or practices
of any Governmental Authority not finally enacted and published on the Signing
Date.

 

13.3         Mitigation. The Buyer is required to mitigate any Loss in
accordance with the general rules of Danish law. In furtherance of the
foregoing, except where to do so would materially prejudice the interests of the
Buyer or any Group Company, Buyer undertakes and agrees to use reasonable
efforts to recover from a third party any Loss for which an indemnity payment
hereunder may be due. If the Buyer receives payment from a third party in
respect of a Loss subsequent to an indemnification payment by Seller against
which the Seller has already indemnified the Buyer, the Buyer shall promptly
reimburse the Seller up to the amount paid by the Seller in indemnification
hereunder.

 

--------------------------------------------------------------------------------


 

13.4         Limitations

 

13.4.1      The Seller shall have no obligation to indemnify the Buyer in
respect of any Loss in respect of a Breach if the Buyer fails to give Notice (in
accordance with clause 13.5) of the Claim to the Seller no later than 11:59 pm
CET on the day 15 months following the Closing Date (the period between Closing
and such time being the “Warranty Survival Period”).

 

13.4.2      The Seller shall have no obligation to indemnify the Buyer in
respect of any Loss caused by a Breach of any of the Warranties unless:

 

(a)     the amount of such Loss arising from a single Beach or series of related
Breaches of any of the Warranties exceeds DKK 4,000,000 (the “De Minimis
Threshold”); and

 

(b)    the total amount of the Buyer’s Losses in respect of all such Breaches of
the Warranties (each exceeding the De Minimis Threshold), is in excess of DKK
80,000,000 (the “Basket”) in which case the Seller shall only be liable for such
part of the Loss exceeding DKK 40,000,000.

 

13.4.3      The Seller’s maximum aggregate liability for all Losses in respect
of all such Breaches of the Warranties shall be limited to 10% of the Purchase
Price in the aggregate (the “Cap”).

 

13.4.4      The limitations in clause 13.4 do not apply to any Breach of any of
the Warranties arising out of or as a result of fraud or willful
misrepresentation or in respect of Breach of any of the Title Warranties.

 

13.4.5      Any payment by any Party in respect of a claim under this Agreement
shall be treated as an adjustment to the Purchase Price, which shall be reduced
or increased by the amount of such payment (as the case may be).

 

13.5         Claims procedure

 

13.5.1      The Buyer shall give Notice to the Seller (in accordance with clause
16.1) promptly and in any event within 30 Business Days after the Buyer becomes
aware of the events or circumstances giving rise to the Claim. The Buyer’s
Notice must include a detailed description of the Claim, its actual and legal
basis and a calculation of the Loss or the estimated Loss together with
reasonable supporting documentation. No delay by or failure of the Buyer in
complying with any of the obligations in this clause 13.5.1 shall affect its
rights in respect of the Claim, except to the extent that such delay or failure
increases the amount that the Buyer would otherwise be entitled to claim.

 

13.5.2      The Seller shall have a period of 30 Business Days from receipt of
the Notice of Claim to dispute such Claim by providing Notice that the Seller
disputes such claim in accordance with clause 16.1.

 

13.5.3      If the Seller provides Notice that it disputes such Claim, in full
or in part, within the period described in clause 13.5.2 the Buyer may request
arbitration in accordance with clause 15.2 and if it so requests, shall serve
its written complaint (klageskrift) on the Seller within 60 Business Days after
the Buyer has received Notice that the Seller disputes the Claim. If the written
complaint is not served within such period, the Seller will be released from any
and all obligations to indemnify the Buyer against the Loss arising from the
Claim in question or any other alleged Loss based on substantially the same
events or circumstances. If the Seller fails to provide Notice that it disputes
the Claim within the period described in clause 13.5.2, the Seller shall be
deemed to accept the Claim and shall indemnify the Buyer’s Loss.

 

13.5.4      If the grounds for a Claim in relation to any of the Seller’s
Warranties arise as a result of, or in connection with, a claim by, or alleged
liability to, a third party (a “Third Party Claim”),

 

--------------------------------------------------------------------------------


 

the Buyer shall have exclusive conduct of the defense of any Third Party Claim
and, subject to the limitations set forth in this clause, shall be entitled to
control and appoint lead counsel for such defense, in each case at its own
expense. The Buyer shall obtain the prior written consent of the Seller (which
shall not be unreasonably withheld, conditioned or delayed) before entering into
any settlement of such Third Party Claim, if the settlement does not release the
Seller and its Affiliates from all liabilities and obligations, including
hereunder, with respect to such Third Party Claim or the settlement imposes
injunctive or other equitable relief against the Seller or any of its
Affiliates, provided that the Seller shall be entitled to participate in the
defense of any Third Party Claim and to employ separate counsel of its choice
for such purpose at its own expense.

 

13.5.4.1               Each Party shall cooperate, and cause its Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.

 

13.5.4.2               The Buyer must keep the Seller informed on an on-going
basis of any significant developments in the matter.

 

13.6         Exclusivity. After Closing, the rights described in this clause 13
(and clause 16.7) shall be the Buyer’s exclusive remedy for Breach, including
the Seller’s Breach of any of the Warranties. Except for the situations
described in clause 9, the Buyer is not entitled to terminate (hæve) the
Agreement or demand a proportionate reduction of the Purchase Price
(forholdsmæssigt afslag) except that the Buyer shall be entitled to rescind the
Agreement in the event of Breach of any of the Title Warranties. The Buyer
hereby waives any other rights and claims Buyer may have against Seller, whether
at law or in equity, relating to the Group or the transactions contemplated
hereby. The rights and claims waived by Buyer include claims for contribution or
other rights of recovery arising out of or relating to any environmental law
(whether now or hereinafter in effect), claims for breach of contract, breach of
representation or warranty, negligent misrepresentation and all other claims for
breach of duty. Other than in relation to fraud or wilful misrepresentation, the
Buyer expressly waives any right to claim damages from the present or former
members of the board of directors or management of the Group, or from members of
the board of directors or management of the Seller or its Affiliates with
respect to any act or omissions of such individuals, in each case, in their
aforementioned capacities prior to the Closing Date and the Buyer shall seek its
remedy against the Seller exclusively under the provisions of this Agreement.

 

14                                  CONFIDENTIALITY AND PUBLICATION

 

14.1         The Parties shall treat as strictly confidential all information
received or obtained as a result of entering into or performing this Agreement,
including all information relating to (i) the terms of the Agreement; and
(ii) all information concerning the other Party and the Group.  All such
information shall be treated as “Confidential Information” under and shall be
subject to the restrictions contained in the Confidentiality Agreement between
the parties dated 22 February 2012 (as amended).

 

14.2         Notwithstanding clause 14.1, promptly after the Signing Date, each
of the Parties will issue a press release in the agreed terms attached as
Schedule 14.2.

 

15                                  GOVERNING LAW AND DISPUTES

 

15.1         The Agreement is governed by and will be interpreted in accordance
with Danish law, excluding its conflicts of law rules.

 

--------------------------------------------------------------------------------


 

15.2         Except in relation to Disputed Matters in connection with the
finalisation of the Final Purchase Price Calculation pursuant to clause 11
(which shall be resolved in accordance with clause 11.2), any dispute arising
out of or in connection with the Agreement, including any dispute concerning its
existence or validity, that cannot be settled between the Parties within 20
Business Days of that dispute arising shall be referred to and finally settled
by arbitration under the Rules of the London Court of International Arbitration
(the “LCIA Rules”) in force when the request for arbitration is submitted, which
LCIA Rules are deemed to be incorporated by reference into this clause.

 

15.3         The arbitration shall be conducted by three arbitrators. Each Party
will nominate one arbitrator and the two arbitrators thus nominated shall
nominate the third arbitrator and notify the parties to the arbitration and the
LCIA Court of such nomination.  If a Party fails to nominate an arbitrator in
accordance with the LCIA Rules, or if the two initially appointed arbitrators
fail to agree on the identity of the third arbitrator within 15 days of the
appointment of the second arbitrator, the LCIA Court will appoint the third
arbitrator. The third arbitrator shall act as chairman of the Arbitral
Tribunal.  All arbitrators will be qualified lawyers with at least 15 years’
experience of international commercial transactions and at least 5 years’
experience of sitting as an arbitrator in disputes relating to international
commercial transactions.

 

15.4         The seat or legal place of the arbitration proceedings will be
London (although hearings may take place in Copenhagen if the parties to the
arbitration agree) and the language of the proceedings will be English.

 

15.5         Each Party shall pay the fees and other costs of its own advisors
in connection with the arbitration. The arbitration shall determine the
apportionment of its fees and other costs between the Parties taking the outcome
of the arbitration into account.

 

15.6         The Parties are not entitled to disclose any confidential
information relating to the arbitration proceedings to any third party,
including information on any decision or arbitration award, unless the other
Party has consented in writing to such disclosure. However, either Party is
entitled to disclose information relating to the arbitration proceedings to a
third party if such disclosure is made to protect its interests in relation to
the other Party or to comply with current legislation or public authority
decisions, or if such disclosure is required under any listing agreements.

 

16                                  OTHER PROVISIONS

 

16.1         Any Notice to be given under the Agreement must be in writing and
delivered by hand or sent by registered mail, by fax or by email to the
addresses stated in Schedule 16.1.

 

16.2         No Party is entitled to assign, in full or in part, the rights and
obligations set out in the Agreement without the prior written consent of the
other Party.

 

16.3         If the Parties agree to amend the Agreement, such agreement must be
made in a writing signed by both Parties.

 

16.4         Unless otherwise explicitly stated in the Agreement, each Party
will pay its own costs and expenses relating to the negotiations, drafting and
conclusion of the Agreement and the fulfilment of the obligations of the
Agreement (including all fees for its own legal, financial or other advisors),
and except where otherwise specified, exercise of any rights under this
Agreement. For the avoidance of doubt, the Group Companies shall not bear any
costs or expenses relating to the foregoing and any such costs or expenses
incurred by any Group Company prior to the Closing shall be paid by the Seller,
and any costs or expenses incurred by any Group Company after the Closing shall
be paid by the Buyer.

 

--------------------------------------------------------------------------------


 

16.5         This Agreement shall become effective when each Party shall have
received a counterpart hereof signed by the other Party.  Until and unless each
Party has received a counterpart hereof signed by the other Party, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).  No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the parties hereto and their respective successors and
assigns.

 

16.6         If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, but would be valid and enforceable if deleted in part or reduced
in application, such provision shall apply with such deletion or modification as
may be necessary to make it valid and enforceable.  Without prejudice to the
foregoing, if any provision is held by a court of competent jurisdiction to be
invalid, void or unenforceable, such provision shall to that extent be deemed
not to form part of this Agreement, but the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

16.7         The Parties agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

The Agreement has been executed in 3 original copies, each Party and the
Guarantor receiving 1 copy.

 

SEPARATE SIGNATURE SHEETS FOLLOW

 

--------------------------------------------------------------------------------


 

SIGNATURE SHEET FOR SHARE PURCHASE AGREEMENT CONCERNING DAKO A/S

 

 

On behalf of Delphi S.à.r.l.:

 

 

 

/s/ Thomas Weincke

 

Name: Thomas Weincke according to P.O.A.

 

 

 

 

 

On behalf of Agilent Technologies Europe B.V.:

 

 

 

/s/ William P. Sullivan

 

Name: William P. Sullivan

 

 

 

 

 

On behalf of Agilent Technologies, Inc.:

 

 

 

/s/ William P. Sullivan

 

Name: William P. Sullivan

 

 

--------------------------------------------------------------------------------